Citation Nr: 1708478	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-44 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma.

3.  Entitlement to service connection for a foot disorder, to include as secondary to service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from January 1958 to October 1960 and in the United States Air Force from February 1961 to February 1969.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over these matters was subsequently transferred to the RO in Los Angeles, California.

A Travel Board hearing was conducted in July 2015. A transcript of this hearing is contained within the electronic claims file. 
 
These claims were previously before the Board in November 2015, along with a claim of service connection for a skin disorder.  The claims were remanded for additional development.

In a July 2016 rating decision, the RO granted the Veteran's claim of service connection for a skin disorder.  Therefore, it is no longer on appeal before the Board.  

The issues of entitlement to service connection for hypertension and a foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's kidney disorder was not shown in service or otherwise shown to be due to his military service. 

2.  The Veteran's kidney disorder was first noted in 2004, many years after separation from service and two years prior to his non-Hodgkin's lymphoma diagnosis.

3.  The Veteran's kidney disorder is not secondary to or aggravated by his non-Hodgkin's lymphoma or its treatment. 


CONCLUSION OF LAW

The criteria are not met for service connection for a kidney disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded a VA examination in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The February 2016 VA examination, together with the September 2016 addendum opinion, is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the July 2015 Board hearing, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim.  38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in November 2015 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and analysis

The Veteran is claiming entitlement to service connection for a kidney disorder, including as secondary to his service-connected non-Hodgkin's lymphoma (NHL).  

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a). 

Basic requirements for service connection are (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain disorders, to include chronic kidney disease, in certain forms, may be presumed to have been incurred in service if shown to a compensable degree within 1 year following separation from qualifying service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (b). VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of a kidney disease.  There is also no evidence of a diagnosis or treatment for pertinent chronic kidney disease within one year of his separation from service.  

Post-service treatment records show that in 2004, the Veteran was noted to have increased creatinine levels and proteinuria following treatment for hypertension.  His kidney function improved when that treatment was stopped and he was noted to have a diagnosis of nephrotic syndrome of unclear etiology. This condition was seen to improve over time.

The Veteran underwent a VA examination in February 2016.  The examiner noted that his current laboratory results did not indicate a significant renal pathology.  He further noted that the Veteran's kidney condition arose and improved prior to the diagnosis of non-Hodgkin's lymphoma in 2006.  The examiner opined that the 

Veteran's kidney disease was not formally diagnosed, the etiology of which remains unclear, and that it is less likely than not related to his service as there is nothing in the [service treatment records] to show a complaint of, diagnosis of, or treatment of a kidney condition that could be connected to the one noted in 2004. As well, the kidney condition in 2004 started after the initiation of an ACE-I to treat his HTN.

In a September 2016 addendum VA opinion, the examiner provided a comprehensive list of the Veteran's laboratory findings, specifically his eGFR levels, between September 2004 and April 2016.  The examiner opined that the claimed kidney disorder is less likely than not proximately due to or aggravated by the Veteran's service connected non-Hodgkin's lymphoma.  As a rationale, the examiner stated that the Veteran was diagnosed with chronic kidney disease two years prior to the onset of his non-Hodgkin's lymphoma.  Additionally, based on the laboratory findings, the examiner was able to determine a baseline level of severity prior to the Veteran's non-Hodgkin's lymphoma diagnosis and concluded that his kidney function improved and stabilized post non-Hodgkin's lymphoma diagnosis and was not aggravated by his non-Hodgkin's lymphoma.   

The Veteran has not provided any competent medical evidence in support of his claim for service connection on a direct, presumptive, or secondary basis. The Board acknowledges the Veteran's lay assertions that he believes his kidney disorder to be related to his non-Hodgkin's lymphoma and its treatment.  However, while he is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313  (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value in light of the reasoned VA opinion finding no etiological relationship. Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected non-Hodgkin's lymphoma was the proximate cause of or aggravated his kidney disorder. Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for a kidney disorder must be denied. See 38 U.S.C.A. § 5107.


ORDER

Service connection for a kidney disorder, including as secondary to service-connected non-Hodgkin's lymphoma is denied.



REMAND

Regarding the Veteran's claim of service connection for hypertension, the Veteran contends that his hypertension was the precursor to his non-Hodgkin's lymphoma. See July 2015 Board hearing transcript.  He similarly alleged in his November 2009 statement that his hypertension is connected to his non-Hodgkin's lymphoma and chemotherapy and that it started in 2004 and has been an ongoing issue.  

In the September 2016 VA opinion regarding the Veteran's kidney disorder, the examiner listed the Veteran's blood pressure readings between June 2000 and April 2016.  Although no VA opinion was provided regarding the etiology of his hypertension, a review of the readings show that his blood pressure was elevated at various times after his non-Hodgkin's lymphoma diagnosis in 2006.  The Board finds that a VA addendum is necessary to determine whether there is an etiology between the Veteran's hypertension and his period of service or his service-connected disorder, including on the basis of aggravation.  Therefore, remand to obtain an opinion is warranted.  

Regarding the Veteran's claim of service connection for a foot disorder, in a November 2009 statement, the Veteran stated that "the foot problems are bone aches and what appears to be nerve damage pain which is ongoing." He contends that it is connected to his service-connected non-Hodgkin's lymphoma or the effects of his chemotherapy.  

The Veteran was afforded a VA examination in February 2014.  The examiner diagnosed the Veteran with hallux valgus and osteopenia.  The examiner noted an in-service diagnosis of pes planus.  The examiner opined that the Veteran's currently diagnosed foot disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale, he noted that there was no current evidence of pes planus on examination.  "The current foot conditions of hallux valgus and osteopenia developed independently of the pes planus through distinct pathophysiological etiologies and less likely than not caused by the claimed in-service injury, event, or illness."  

As the examiner did not opine as to whether the Veteran's foot disorders were secondary to his service-connected non-Hodgkin's lymphoma, the Board finds the February 2014 VA opinion to be inadequate and an addendum opinion is necessary.  

Additionally, in a July 2010 VA examination, the examiner stated that chemotherapy can cause paresthesias in the fingertips and feet and profound weakness with bilateral foot drop.  The Veteran is presently service-connected for peripheral neuropathies of the lower bilateral extremities; however it is unclear as to whether he has an additional disorder of the foot or whether any alleged symptoms are encompassed by his present peripheral neuropathy diagnosis.  Therefore, upon remand, the examiner shall clarify this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain for association with the claims folder all outstanding, relevant treatment records.  All attempts to obtain records should be documented in the claims folder.

2. Obtain an addendum opinion from the September 2016 VA examiner (or a similarly situated examiner) regarding the Veteran's claim of service connection for hypertension. Following a review of the Veteran's entire electronic claims folder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused and/or aggravated (permanently made worse) by his service-connected non-Hodgkin's lymphoma. 

If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

A complete, well-reasoned rationale must be provided for all opinions offered. The examiner must reconcile any opinion with the records. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

3. Obtain an addendum opinion from the February 2014 VA examiner (or a similarly situated examiner) regarding the Veteran's claim of service connection for a foot disorder. Following a review of the Veteran's entire electronic claims folder, the examiner must provide all relevant diagnoses related to the feet, including any complaints of the nervous system.  

For each diagnosed disorder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's foot disorder was caused and/or aggravated by his service-connected non-Hodgkin's lymphoma. 

If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 
If the examiner diagnoses a disorder of the nervous system, the examiner must specifically state whether it is a separate disorder or part of the Veteran's service-connected peripheral neuropathies.  

A complete, well-reasoned rationale must be provided for all opinions offered. The examiner must reconcile any opinion with the records. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

4. The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner has documented his consideration of all records. If the reports are deficient in any manner, the AOJ must implement corrective procedures. 

5. The AOJ should then readjudicate the Veteran's claims. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


